IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0828
                               Filed April 14, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAN EUGENE SCHWABE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Gregory D. Brandt,

District Associate Judge



      Dan Schwabe appeals the sentences imposed upon his dual convictions of

operating while intoxicated. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., and Mullins and May, JJ.
                                          2


MULLINS, Judge.

       Dan Schwabe appeals the sentences imposed upon his dual convictions of

operating while intoxicated, one as a third offense and one as a first offense,

stemming from separate incidents in September and December 2019.1 He argues

“the district court denied [him] the right to meaningful allocution at sentencing.”

       Iowa Rule of Criminal Procedure 2.23(3)(d) requires that, prior to rendition

of sentence, “counsel for the defendant, and the defendant personally, shall be

allowed to address the court where either wishes to make a statement in mitigation

of punishment.”2 Here, following the State’s sentencing recommendation, defense

counsel provided his sentencing recommendation, during which he highlighted

mitigating circumstances. Then, counsel advised Schwabe “wishes to allocute, as

well.” The following exchange occurred:

              THE COURT: Sir, what would you like to say?
              THE DEFENDANT: That, yes, I am, guilty of the OWIs. I was
       driving under the influence of alcohol. I do have an alcohol problem.
       I want to get that taken care of ASAP.
              I’m hoping and my family is hoping and praying that I can go
       through with this Bridges. I’ve heard good things about it. My family
       is backing me up on everything. I’m just hoping and praying I can go
       to Bridges.
              THE COURT: Sir, since 1985, do you have any idea how
       many times you’ve been on probation?
              THE DEFENDANT: Not right offhand.
              THE COURT: 13.
              THE DEFENDANT: Okay.


1 Schwabe’s convictions were the result of guilty pleas. The State appears to agree
Schwabe has “good cause” to appeal because he is challenging the sentence
imposed instead of his guilty pleas. See Iowa Code § 814.6(1)(a)(3) (Supp. 2019);
State v. Damme, 944 N.W.2d 98, 104–05 (Iowa 2020).
2 Rule 2.23(3)(a) also requires the court to ask “whether the defendant has any

legal cause to show why judgement should not be pronounced against the
defendant.” While Schwabe recites this rule in his appellate brief, he only argues
the court failed to comply with rule 2.23(3)(d).
                                  3


        THE COURT: Do you know how many of those probations
have been revoked?
        THE DEFENDANT: I believe quite a few, sir.
        THE COURT: Nine. And, sir, when you went to prison on
those, and then on multiple occasions you were paroled. Do you
know how many times your parole was revoked after you were given
a second chance after your probation was revoked? I found at least
three. I mean, given the situation, you are not a good candidate for
community-based corrections. 13 opportunities, nine of those result
in revocation of probation. You’re, at best, successful a third of the
time. And we have now two new OWIs where your blood alcohol
saturation is excessive. And you’re saying, Judge, how about if we
go for probation number 14, and I double-secret promise I’ll be really
good this time.
        THE DEFENDANT: I’m not being secretive about it. I know
that what I did back then—I was younger and I made bad decisions.
I didn’t have my family backing me up emotionally and supportively.
        THE COURT: When did they start doing that, backing you up?
        THE DEFENDANT: It was actually shortly before—beginning
of last year.
        THE COURT: 2019?
        THE DEFENDANT: Yes.
        THE COURT: And before that they had nothing to do with
you?
        THE DEFENDANT: Very little at all.
        THE COURT: And you rewarded them by picking up two OWI
thirds with all their support?
        THE DEFENDANT: I did not say anything to them about all
my alcohol drinking.
        THE COURT: Well, you knew it was a problem; right?
        THE DEFENDANT: I didn’t think it was that much of a
problem.
        THE COURT: Right. Because in October you had a
substance-abuse evaluation that recommended an education class
because it wasn’t that big of a deal; right?
        THE DEFENDANT: Yes.
        THE COURT: Here’s—it appears to me that there’s a game
being played. That you now know that you’re in serious, serious
trouble, so in October, you really don’t have an alcohol problem at
all, and the recommendation is for basically an education class. Now
that you’re looking at prison, you have a horrible problem and you
need residential treatment at the Bridges program. So it appears to
me that you’re kind of gaming the system to get what you want and
not being honest about—throughout the course of this proceeding.
You needed residential treatment back in October, but certainly
didn’t have that evaluation that suggested that. You suggested at
that time you had no real alcohol problem.
                                          4


               THE DEFENDANT: I’m not trying to game anything. I’m being
       honest with everybody.
               THE COURT: So you’re telling me in October of last year, you
       were honest with the evaluator about the level of your substance-
       abuse issue?
               THE DEFENDANT: I didn’t think that I had an alcohol problem
       like I actually have.
               THE COURT: So when did you come to that realization?
               THE DEFENDANT: Once I started getting more into the
       alcohol, drinking, as far as my second OWI.
                       THE COURT: You’re on your fourth OWI.
                       THE DEFENDANT: Right. Yeah, yeah, fourth, fourth.
               The last one that I got.
               THE COURT: Sir, I have no question you have an alcohol
       problem, but you’ve been given ample, ample opportunities over the
       years to try to address that problem, and you simply have not done
       so. On your OWI second offense, you were required to go to
       treatment. Yet in October of this year, you don’t have a problem.
       And when you finally get arrested now for the second time driving
       while under the influence, which is really your fourth lifetime, you
       now, I guess, decide that you have a problem. I just don’t see that
       you deserve another opportunity at probation, quite honestly, sir, with
       your horrendous criminal history. You’ve been to prison at least 10
       times over the course of the years and, unfortunately, have not been
       successful on those many of the times. Based upon your prior
       criminal history, the nature of these particular offenses, and the
       extreme danger that OWIs pose to the general public, it is the
       judgment of the Court—the OWIs pose a serious threat to the public .
       ...

The   court    then   sentenced   Schwabe       in   accordance   with     the   State’s

recommendation.

       On appeal, “Schwabe asserts that he was denied the right to meaningful

allocution    at   sentencing   because   the    court’s   interruptions    caused    a

misinterpretation of his remarks and prevented him from fully explaining his

statements.” He complains “the court asked him about his criminal history” and

“accused him of ‘gaming the system’ and being dishonest” about his “treatment for

alcohol abuse” and, while “Schwabe denied the allegations, he was not permitted

to make any additional statements in mitigation of sentence afterward.”
                                          5


       “Sentencing courts are not required to use any particular language to satisfy

rule 2.23(3)(d).” State v. Nosa, 738 N.W.2d 658, 660 (Iowa Ct. App. 2007). “The

important thing is whether the defendant is given an opportunity to volunteer any

information helpful to the defendant’s case” and, “as long as the district court

provides the defendant with an opportunity to speak regarding his punishment, the

court is in compliance with the rule.” Id. (citations omitted).

       [A]n extended question-and-answer colloquy between the court and
       the defendant, obviously aimed at eliciting statements about
       punishment, is deemed to provide sufficient opportunity for the
       defendant to exercise his right to allocution. Also deemed sufficient
       is the question “Is there anything you would like to say to the court
       before I pronounce sentence?”

State v. Craig, 562 N.W.2d 633, 635 (Iowa 1997) (citations omitted).

       Here, the court specifically allowed Schwabe an opportunity to speak,

stating, “Sir, what would you like to say?” Schwabe then highlighted his need for

treatment and his family support system. The court then engaged in a question-

and-answer colloquy delving into these matters. Specifically, the court examined

Schwabe about his lengthy criminal history spanning several years, why he never

developed an understanding of his alcohol problem, and stated its disbelief

Schwabe was honest with his substance-abuse evaluator, given Schwabe’s

lengthy history of alcohol abuse and the mere recommendation he participate in a

substance-abuse education course. At the end of the day, Schwabe was given an

opportunity to volunteer information helpful to his case, and rule 2.23(3)(d) was

therefore satisfied. See Nosa, 738 N.W.2d at 660. Questioning Schwabe about
                                        6


what he would like to say and allowing him an opportunity to speak was sufficient.

See Craig, 562 N.W.2d at 635. We therefore affirm the sentences imposed.

      AFFIRMED.